Citation Nr: 1219881	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO. 06-32 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for a left hip disorder, to include arthritis of the left hip.

3. Entitlement to service connection for fatigue, claimed as due to an undiagnosed illness.

4. Entitlement to service connection for a disorder claimed as memory loss, claimed as due to an undiagnosed illness, and including as due to a psychiatric disorder.

5. Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the cervical spine.

6. Entitlement to an initial compensable disability rating for hiatal hernia with gastroesophageal reflux disease (GERD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from February 1973 to March 1993, to include service in the Southwest Asia Theater of operations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania that, in pertinent part, granted service connection for degenerative disc disease of the cervical spine and hiatal hernia with GERD and assigned a 10 percent and noncompensable (0 percent) rating, respectively, both effective February 9, 2005; and denied service connection for sleep apnea, fatigue, arthritis of the left hip, and memory loss.

Case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). As will be further explained in the remand portion of this decision, given the holding in Clemons, the Board finds that the Veteran's claim for service connection for memory loss may encompass a claim for a psychiatric disorder, specifically including his already diagnosed anxiety. 

The Board finds that adjudication of the claim for service connection for sleep apnea will be DEFERRED until the issue of service connection for fatigue is determined.

The issues of service connection for fatigue and memory loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The evidence of record is against a finding that the Veteran's arthritis of the left hip is related to his active duty service. 

2. The Veteran's cervical spine disability is manifested by forward flexion from 0 - 45 degrees, extension from 0 - 45 degrees, lateral flexion from 0-45 degrees bilaterally and rotation from 0 - 80 degrees bilaterally, and evidence of moderate neurological impairment of the right and left upper extremities, with pain and paresthesias. 

3. The Veteran's neurological impairment of the right upper extremity is manifested by incomplete, moderate paralysis, but not severe, incomplete paralysis.

4.  The Veteran's cervical spine disability neurological impairment of the left upper extremity is manifested by incomplete, moderate paralysis, but not severe, incomplete paralysis.

5. The Veteran's hiatal hernia with GERD is manifested by pyrosis, dysphagia and regurgitation, accompanied by substernal pain.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for arthritis of the left hip have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2. The criteria for an initial disability rating in excess of 10 percent for a cervical spine disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2011).

3. The criteria for an initial, separate disability rating of 30 percent for neurolological impairment of the right upper extremity, as part of the cervical spine disability, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2011).

4. The criteria for an initial, separate disability rating of 20 percent for neurological impairment of the left upper extremity, as part of the cervical spine disability, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2011).

5. The criteria for an initial compensable evaluation, of 30 percent, but no higher for hiatal hernia with GERD has been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The cervical spine disability and hiatal hernia with GERD increased rating claims arises from disagreements with the initial evaluations following the grants of service connection for those disabilities.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim. Proper notice will inform the Veteran of what evidence VA will seek to provide, and what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011). Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded. Id. at 486. 

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Under Sanders, VA bore the burden of proving that such an error did not cause harm. Id. 

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA. Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis. Id. As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

In regards to the left hip claim, VA satisfied the VCAA duty to notify by way of a letter sent to the Veteran in June 2005 that fully addressed all of the notice elements and was sent prior to the initial RO decision in this matter. Through the letter, VA informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence. VA also informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease. VA further informed him that VA would seek to provide federal records and that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.
 
With respect to the Dingess requirements, in May 2006 the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date. With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal. 

Although the notice provided addressing the rating criteria and effective date provisions were not provided until May 2006, the claims were subsequently readjudicated in a September 2006 statement of the case. Thus, any timing error was cured by the readjudication of the claims.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

With regard to records, per the May 2010 Board remand instructions, the RO/Appeals Management Center (AMC) has associated with the claims folder the Veteran's VA medical records from the VA medical centers (VAMCs) in Butler and Cleveland. The RO/AMC also obtained a new VA examination for the hip, cervical spine disability and hiatal hernia with gastroesophageal reflux disease claims, as directed by the Board remand. The Veteran received each VA examination in September 2010. The Veteran has not indicated that there exist any records of  VA or private VA medical treatment for the current claims relative to this claim that are not already in the claims file (other than his claimed reports of neuropsychological testing in 1994, in conjunction with the memory claim addressed in the remand section of this decision). 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Law 
 
Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, including arthritis, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Left Hip Service Connection Claim

The Veteran contends that he injured his left hip in service and has had chronic left hip pain since that time.

Service treatment records document complaints of, and treatment for, left hip pain. In a June 1991 record, the Veteran complained of left hip pain, without trauma. The examiner found him to have generalized arthralgias. In an April 1992 record, an examiner noted that a MRI of the pelvic girdle in 1991 was unremarkable and that previous x-rays of the hip were within normal limits. In the November 1992 separation examination, the examiner found the Veteran lower extremities to be normal. In his report of medical history, however, the Veteran complained of swollen or painful joints and the examiner noted multi joint degenerative joint disease, including of the spine. 

In February 1993, the Veteran received a private MRI of the hips. The MRI provider found no evidence of joint effusion or evidence of infiltrative lesion or significant arthritic change. The provider found the hips to be normal.

The Veteran received a VA consultation in October 1994 for his left hip pain complaints. The examiner found x-rays to reveal no evidence of recent fracture or dislocation, and to show very minimal degenerative changes of the acetabulum. The examiner found degenerative joint disease of the left hip. The Veteran subsequently received physical therapy (PT) for the left hip in 1994. In a December 1994 VA PT progress note, the VA medical provider noted that the goal of pain relief for the left hip had been reached.

In an October 12, 1994 private medical record, Dr. W.A.D. noted that the Veteran complained of a work related hip injury from lifting objects. The Veteran also reported that he had had a similar type of discomfort and problem in service. Dr. W.A.D. found him to have left hip pain and ordered him off of work. In an October 17, 1994 record, Dr. W.A.D. noted that the Veteran felt that his left hip pain was different from his military pain and got more into the left groin area. Dr. W.A.D. found him to probably have a small ligamentous injury of the left groin area precipitated by his type of work and was the type of injury that usually healed up.
In a July 1995 x-ray finding for Dr. W.A.D., the report documents minimal spurring of the acetabulum and very mild osteoarthritis. On October 28, 1994, the Veteran reported to Dr. W.A.D. that his hip was feeling much better and the examiner returned him to work.

The Veteran received a VA examination in June 2005, which included a claims file review. The examiner noted the Veteran's reports of left hip pain. The examiner found normal hip symmetry, no painful motion or weakness and only very mild soreness to palpation to the posterior left hip. The examiner found x-rays to be normal and diagnosed the Veteran with very mild left acetabular degenerative joint disease. 

The June 2005 VA examiner reviewed the Veteran's claim again in September 2010. The examiner noted that the Veteran's in-service 1991 x-rays were normal, but that in 1994 a Butler VAMC radiologist noted minimal degenerative changes of the acetabulum, and that the June 2005 VA examiner found x-rays to be normal. The VA examiner then requested a new x-ray, which he found to be totally normal and specifically found that no degenerative changes were seen. The examiner found no degenerative joint disease or evidence of degenerative joint disease involving the left hip and thus found no relationship to military service. 

After a careful and considered review of the evidence, the Board finds, as will be discussed in detail below, that the preponderance of the evidence is against a diagnosis of arthritis of the left hip. 

The Board notes that although the Veteran complained of hip pain in service, x-rays at that time were normal. The June 2005 VA examiner, in September 2010, also considered the disparity between the 1994 VA x-ray documenting minimal degenerative changes of the acetabulum and the June 2005 x-ray finding the hip to be normal. The VA examiner subsequently obtained another x-ray to clarify the matter and specifically found no degenerative changes at that time. The examiner explained that new, current the x-ray showed no evidence of degenerative joint disease involving the left hip and thus found no relationship to military service. The Board finds that this VA examiner, in re-reviewing the claims file in September 2010, amended his prior conclusions based upon a more thorough review of the claims file, including additional, relevant diagnostic testing. 

Consistent with the June 2005 VA examiner's ultimate conclusion in September 2010, the February 1993 private MRI examiner found the left hip to be normal as did the studies done by service medical providers. 

The Board finds the July 2005 VA examination and September 2010 VA addendum and opinion were adequate as that they were based upon a review of the claims file and included an appropriate rationale. Upon his second review of the evidence of record, the July 2005 VA examiner included a review of the most recent diagnostic testing, and included an appropriate rationale that there was no evidence of degenerative joint disease of the left hip there was no relationship to military service found. 

Given that the July 2005 VA examiner had the most comprehensive review of the medical evidence, including more recent x-ray evidence that was specifically obtained for clarification purposes, the Board affords significant probative weight to the July 2005 VA examiner's September 2010 addendum opinion and conclusions. The Veteran does not have a current diagnosis for a left hip disorder. Although the Veteran has complained of pain after service, in a December 1994 VA PT progress note, the VA medical provider noted that the goal of pain relief for the left hip had been reached. Additionally, Dr. W.A.D. found the Veteran's hip pain in October 1994 to be due to a small ligamentous injury due to his post-service employment, which had resolved to the point where he returned the Veteran to work in October 1994. In September 2010, the VA examiner found the Veteran's hip to be totally normal. A threshold requirement for the granting of service connection is evidence of a current disability. In the absence of evidence of a current disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). As such, there is no evidence of a current left hip disability and the claim for service connection is denied.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

Increased Rating Law 
 
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life. Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). At the time of an initial rating, as is the situation in this case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999). The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness. 38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

Cervical Spine Increased Rating Claim

The Veteran contends that his service-connected degenerative disc disease of the cervical spine is more severe than indicated by his current, initial evaluation of a 10 percent disability rating.

The Veteran's cervical spine disorder is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242. The Veteran can be rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 

Under the General Rating Formula for Diseases and Injuries of the Spine a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation is appropriate for favorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 30 percent evaluation is appropriate for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a, Diagnostic Code 5237.

Under the new Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5235-43, Note (2). 

The Veteran's service treatment records document numerous treatments for cervical pain. The November 1992 report of medical history documented that the Veteran had cervical degenerative joint disease without radiculopathy.  

The Veteran received a VA examination in July 2005. The examiner noted that the Veteran had injured his neck in 1974 lifting a heavy wire coil. The examiner found that the Veteran could do all his activities of daily living independently and that the Veteran worked full time as a barber. The examiner found his cervical range of motion to include forward flexion from 0 - 45 degrees, extension from 0 - 45 degrees, lateral flexion to be 0-45 degrees bilaterally and rotation to be 0 - 80 degrees bilaterally. The examiner also noted that repeated active range of motion at 45 degrees aggravated the posterior neck region. The examiner noted that the Veteran had low grade neck pain and normal cervical posture at rest. The examiner also noted that the neurologic examination was normal and there was no sign of intervertebral disc syndrome. The examiner diagnosed him with cervical spine degenerative disc disease.

The Veteran received another VA examination in September 2010. The examiner noted that the Veteran was independent for activities of daily living and worked full time as a barber. The examiner found his cervical range of motion to include forward flexion from 0 - 45 degrees, extension from 0 - 45 degrees, lateral flexion to be 0-45 degrees bilaterally and rotation to be 0 - 80 degrees bilaterally. The examiner also noted a mild flare up of pain at 45 degrees of extension. The examiner further noted that the Veteran had a positive wrist Tinel's sign and that he had previously been electrodiagnostically found to have carpal tunnel syndrome. The examiner indicated that a prior MRI report showed him to have some disc bulging at C4-5 and some neuroforaminal stenosis at the same level. The examiner diagnosed the Veteran with cervical spine degenerative disc disease and mild degenerative joint disease, as well as with bilateral carpal tunnel syndrome.

Although additional medical records are associated with the claims file, the VA examinations are the only records that provide information regarding the Veteran's range of motion of the cervical spine for rating purposes.

Given the evidence of record, the Board finds that a disability rating greater than 10 percent is not warranted for the orthopedic manifestations of the Veteran's cervical spine disorder. First, the Veteran's range of motion does not meet the criteria for a 20 percent rating under the under the General Rating Formula for Diseases and Injuries of the Spine as his forward flexion is greater than 30 degrees, both with pain and without pain. As above, the Veteran had 45 degrees of flexion of the cervical spine during both VA examinations. He also has a combined range of motion of greater than 170 degrees. Additionally, VA examiners have not found muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis. The July 2005 VA examiner found him to have a normal cervical posture and the September 2010 VA examiner fund the neck to look normal on observation.

There is also no evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, for a disability rating in excess of 10 percent under Diagnostic Code 5243. As previously indicated, Note 1 of Diagnostic Code 5243 very specifically requires that incapacitating episodes include bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243. However, no evidence shows that the Veteran had incapacitating episodes with bed rest prescribed by a physician or as part of a physician's treatment for his service-connected back disability. In the September 2010 VA examination, he reported lying down as needed, but did not indicate that he was actually prescribed bed rest. There is also no evidence that the Veteran was ever hospitalized for his disability. Thus, a 10 percent rating under either Diagnostic Code 5243 is not warranted. 

The Board also finds that the Veteran has not demonstrated any additional functional loss to warrant an increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, and 4.59. Both examiners found the Veteran to have been aggravated at 45 degrees of extension. With regard to pain on motion, the Veteran's current rating already takes into account any limitation of motion based on pain. Thus, even when considering DeLuca the Veteran is not entitled to a higher rating for his cervical spine disorder. 

The Board does find, however, that the Veteran is entitled to separate ratings for the neurological aspects of his cervical spine disorder. 

The Veteran's service treatment records document numerous complaints of radicular pain from the cervical spine. In an October 1990 consultation, the Veteran complained of bilateral pain probably radiating from his neck. The examiner provided a provisional diagnosis of probable cervical nerve root compression. A September 1991 consultation documented that the Veteran had mild cervical radiculopathy bilaterally. In a January 1990 record, an examiner found the Veteran to have cervical radiculopathy, though the Veteran had no sensation deficits. In contrast, the November 1992 report of medical history documented that the Veteran had cervical degenerative joint disease without radiculopathy.  

The July 2005 VA examiner found the Veteran to have a normal neurologic examination. The September 2010 VA examiner found the Veteran to have bilateral carpal tunnel syndrome, which had been previously found by electrodiagnostic testing.

Following service, however, the Veteran also received treatment for upper extremity paresthesias from Dr. E.D.R. In a March 2009 private medical record, Dr. E.D.R. noted that the Veteran had neck pain and bilateral upper extremity pain and paresthesias. Dr. E.D.R. noted that an EMG study showed mild carpal tunnel syndrome, but that there was concern that it could also be cervically mediated and thus the Veteran received an MRI. The examiner further noted that the MRI showed the Veteran to have extensive cervical degenerative disease and stenosis, which was multi-factorial and contributed to by degenerative disc disease and facet arthropathy. Dr. E.D.R. found the Veteran to show good power for good grip and that cervical range of motion was slightly limited by pain. Dr. E.D.R. diagnosed the Veteran with cervical stenosis and found it to probably be the primary driving force behind the Veteran's arm symptoms. 

Dr. E.D.R. has essentially found that the Veteran's carpal tunnel syndrome is mediated by the Veteran's cervical spine disability.  Dr. E.D.R. further found that the Veteran's cervical stenosis was probably the primary driving force behind his arm symptoms. When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability. 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam). As such, the Board finds that the Veteran's neurological impairment of the upper extremities, including pain and paresthesias, as reported by Dr. E.D.R., entitle the Veteran to separate ratings for the neurological aspects of his cervical spine disorder, i.e., the neurological impairment of the right and left upper extremities associated with his cervical spine. 

Radiculopathy is rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8515 as analogous to impairment of the median nerve. Under Diagnostic Code 8515, pertaining to paralysis of the median nerve, mild incomplete paralysis warrants a 10 percent disability rating (for either the major or minor extremity)and incomplete moderate paralysis warrants a 30 percent disability rating (major extremity) or 20 percent disability rating (minor extremity). Severe incomplete paralysis warrants a 50 percent disability rating (major extremity) or 40 percent disability rating (minor extremity). A 60 percent disability rating is warranted for complete paralysis for the minor extremity or 70 percent for the major extremity. See 38 C.F.R. § 4.121a, Diagnostic Code 8515. 

Upon review of the evidence, the Board finds that the neurological manifestation affecting each upper extremity consists primarily of pain radiating down the each arm, with some sensory paresthesias, as described by Dr. E.D.R. The Board also notes that in the February 2009 EMG study report, Dr. E.D.R. noted that the Veteran is right hand dominant and that the Veteran complained of bilateral hand paresthesias and that his hand would go numb while sleeping, which would wake him from his sleep. The examiner did note, however, that the Veteran had good power in his upper extremities and that there was no hand atrophy. Dr. E.D.R. found the EMG to show that the Veteran had mild right and left carpal tunnel syndrome. Other medical records similarly do not indicate more severe neurological manifestations. For example, in January 2009, Dr. J.R.R. noted that the Veteran complained of hand numbness at night, and hand tingling during the day, but that the Veteran did not have hand weakness. The examiner also noted paresthesias. 

In a September 2010 statement, however, the Veteran reported that he was limited by hand numbness when mowing his lawn and trimming weeds. He also reported that some days he is unable to work the entire day, in part due to his hand numbness.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. 38 C.F.R. § 4.124a. Given that the majority of the Veteran's complaints are sensory in nature, other than the reports of occasional numbness, these manifestations taken together are compatible with no more than moderate incomplete paralysis and warrant no more than a 30 percent evaluation for the right (dominant) upper extremity and 20 percent for the left (minor) upper extremity. The medical providers have repeatedly found that the Veteran does not have more severe problems such as hand weakness or atrophy and the Veteran's numbness is not a consistent symptom, though it is recurring depending on his activity level. There are no further objective manifestations of the neurological symptoms that would warrant a higher rating. 

Hiatal Hernia with GERD Increased Rating Claim
 
The Veteran contends that his service-connected hiatal hernia with GERD warrants a compensable disability rating. 

The Veteran's hiatal hernia with GERD is currently assigned a noncompensable disability rating under Diagnostic Code 7346 for hiatal hernia. 

Under Diagnostic Code 7346, a 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 10 percent disability rating is warranted with two or more of the symptoms for the 30 percent evaluation, though of less severity. See 38 C.F.R. § 4.114, Diagnostic Code 7346.

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a noncompensable (zero percent) disability rating, a noncompensable disability rating will be assigned when the required symptomatology is not shown.

The Veteran received a diagnosis of hiatal hernia with GERD in service. In an April 1988 radiological report, an examiner found the Veteran to have a small sliding hiatal hernia with spontaneous esophageal reflux. In a September 1988, an examiner found him to have reflux and to complain of gastric discomfort. In the November 1992 report of medical history, the examiner noted that the Veteran had a history of hiatal hernia/reflux under dietary control. In a February 1993 private medical record, prior to his discharge, Dr. R.F.L. noted that the Veteran reported upper quadrant pain and dysphagia.

A VA examination report dated in July 2005 shows that following a review of the claims file, the examiner noted a history of hiatal hernia with GERD. The examiner also noted that the Veteran was taking Zantacs in the mornings. The Veteran reported that he felt like he could not clear his throat and was on Prevacid and a proton pump inhibitor daily. The examiner found the Veteran to have a hiatal hernia with GERD, under control on medication. 

The Veteran received another VA examination in September 2010, which also included a claims file review. The examiner noted the Veteran received treatment for hiatal hernia, and has since been noted to complain of bloating, flatus and gassiness. The examiner noted that in addition to his small hiatal hernia the Veteran also had chronic gastritis, duodenitis and a Barrett's esophagus in the short segment. The examiner also noted that the Veteran had gained weight over the years. The Veteran took Nexium and that had increased his intake to twice daily. The examiner diagnosed him with hiatal hernia with GERD, Barrett's esophagus and moderate colon diverticulitis and internal hemorrhoids.

The Board finds that a 30 percent disability rating is warranted in the present case. Under Diagnostic Code 7346, the evidence must show persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

The July 2005 VA examiner noted that the Veteran reported having dysphagia (difficulty swallowing). 

Additionally, both the July 2005 and the September 2010 VA examiners found that the Veteran had symptoms consistent with a diagnosis of GERD. Symptoms of GERD include heartburn and reflux. (See http://www.merckmanuals.com/home/
digestive_disorders/peptic_disorders/gastroesophageal_reflux_gerd.html). Reflux is a backward or return flow, analogous to regurgitation. See Dorland's Illustrated Medical Dictionary 1605 (30th ed. 2003). The examiners thus essentially found the Veteran to have heartburn and regurgitation. The Veteran's heartburn symptoms are also further supported by his use of Nexium for treatment, for heartburn. (See http://www.ncbi.nlm.nih.gov/pubmedhealth/PMH0001062/). The record, thus, indicates that the Veteran has dysphagia, heartburn and regurgitation. 

The record also indicates that the Veteran has substernal pain due to his disability. In a February 2010 letter, Dr. R.F.L. reported that the Veteran experienced a periumbilical pain and noted that the Veteran had finings consistent with Barrett's esophagus. Dr. R.F.L. also indicated that the Veteran's symptoms are likely related to an irritable bowel type syndrome at that time. In a December 2010 letter, however, Dr. R.F.L. further noted that the Veteran reported having sharp electric pains that last three to four seconds up and down the esophagus. When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability. 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam). As such, the Board finds that the Veteran's substernal pain should be considered part of the hiatal hernia with GERD disability. 

Giving the Veteran the benefit of the doubt as to the severity of his symptoms, including the presence of substernal pain due to his reflux, the Board finds that a 30 percent disability rating is warranted for the Veteran's hiatal hernia with GERD. However, the next higher 60 percent disability rating is not warranted. The record does not indicate that the Veteran's symptoms include vomiting or material weight loss. Indeed, the September 2010 VA examiner noted that the Veteran's disability was not affecting his ability to maintain his weight, as he had gained weight over the years. The September 2010 VA examiner further noted no anemia or blood loss, which would also be indicative of a 60 percent disability rating. Furthermore, the record did not indicate that any other symptom combinations were productive of severe impairment of health. The September 2010 VA examiner noted that the Veteran was under control with medication. Also, the December 2010 letter from Dr. R.L. indicated that although the Veteran's condition would be monitored, with another endoscopy in two years, it did not indicate that further treatment due to the severity of the Veteran's condition was necessary. As such, the Board finds that a rating in excess of 30 percent is not warranted.

Extraschedular Consideration

Finally, the disabilities do not warrant referral for extra-schedular consideration. In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."   Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claims for extra-schedular consideration. The levels of severity of the Veteran's disabilities are adequately contemplated by the applicable diagnostic criteria. The criteria provide for higher ratings for each respective disability, but as has been thoroughly discussed above, the ratings assigned herein are appropriate. In view of the adequacy of the disability ratings assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case. Accordingly, the claims will not be referred for extra-schedular consideration.

ORDER

Service connection for arthritis of the left hip is denied.

An initial evaluation in excess of 10 percent for a cervical spine disability is denied. 

Subject to the provisions governing the award of monetary benefits, a separate 30 percent evaluation for moderate neurological impairment of the right upper extremity is granted.

Subject to the provisions governing the award of monetary benefits, a separate 20 percent evaluation for moderate neurological impairment of the left upper extremity is granted.

Subject to the provisions governing the award of monetary benefits, a 30 percent disability rating for hiatal hernia with GERD is granted.


REMAND

The Veteran contends that he has disorders characterized by fatigue and/or memory loss that developed in service, including as possibly due to his service in the Persian Gulf. He also contends that he developed sleep apnea in service. As previously noted, the Veteran's sleep apnea claim is being deferred until the issue of service connection for fatigue is determined.

In the May 2010 decision the Board noted that specific to the claim for service connection for fatigue, the Veteran underwent a VA examination for this disability in June 2005. Although the examiner noted that the Veteran had been seen for fatigue during service in May 1988 and stated that there is no evidence of chronic fatigue syndrome, the examiner did not provide an opinion on whether any disorder manifested by fatigue was incurred in or aggravated by service. The Board further noted that the Veteran served in the Southwest Asia theater of operations and, although he has not asserted that his fatigue is due to such service, the presumptions of  38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 apply. The Board directed the RO to arrange for the Veteran's claims file to be reviewed by the above examiner to obtain an opinion on the nature and extent of the Veteran's fatigue.

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).  Although the Veteran received a VA mental disorders examination in May 2011, that examiner found the Veteran to not have symptoms consistent with chronic fatigue and thus not related to service in the Persian Gulf. The examiner did not address all the questions posed by the Board remand, including whether the Veteran has a disorder manifested by fatigue attributable to a known clinical diagnosis (including sleep apnea or a psychiatric disorder), and if so, if that clinical diagnosis is associated with service. A VA examination is necessary to make such a determination. 

The Board also notes that the provider of the May 2011 VA mental disorders examination, which addressed the memory loss claim, found the Veteran to not have memory impairment or weakness and overall concluded that the Veteran did not have a cognitive disorder. 

The Veteran subsequently received psychological evaluation in December 2011, which did not include a review of the claims file, but did include a review of the May 2011 VA examination. The December 2011 VA examiner found that the Veteran had diagnoses that included a rule out cognitive disorder, not otherwise specified, and an anxiety disorder, not otherwise specified. The December 2011 VA examiner found the Veteran's overall cognitive functioning was in the low average range. The examiner also seems to have indicated that the Veteran's anxiety may be affecting his performance on memory tasks. The VA examiner noted that the Veteran's anxiety may affect his memory retrieval. The VA examiner further noted that given the Veteran's anxiety and persistent thoughts regarding memory impairment, the anxiety could be masking cognitive functioning. Given the findings of the December 2011 VA examiner, the Board finds that the Veteran's complaint of memory loss might be a symptom of an anxiety disorder, though the record is unclear on the matter. 

As previously noted, a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons 23 Vet. App. at 5-6. The Board finds that the Veteran's claim for service connection for memory loss may encompass a claim for a psychiatric disorder, specifically including his already diagnosed anxiety. 

Given the new characterization of the claim, a new VA examination is necessary to clarify whether the Veteran has memory loss as a symptom of a psychiatric disorder, and if so, whether that psychiatric disorder is etiologically related to service. If possible, the new VA examiner should also clarify whether or not the Veteran has a cognitive disorder that encompasses a finding of memory loss, and if so, whether that cognitive disorder is etiologically related to service. The examiner should also generally clarify if the Veteran has memory loss and if so, if it is associated with any other known clinical diagnosis. If so, the examiner should determine if that clinical diagnosis is etiologically related to service.

Determining the proper diagnosis is critical in this case because a claim of service connection for an undiagnosed illness requires, in part, that the claimed-for disorder cannot be attributed to a known clinical diagnosis by history, physical examination and laboratory tests. See 38 C.F.R. § 3.317(a)(1)(ii)

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should arrange for a VA examination, by a psychiatrist or psychologist, to determine the nature and extent of all pathology, which may be present, pertaining to memory loss. 

Based on a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have memory loss?  

b)  If the Veteran has memory loss, the examiner should determine: 

(1) Is memory loss a symptom of a psychiatric disorder, including an anxiety?

(2) Does the Veteran have a cognitive disorder that encompasses a finding of memory loss?

(3) Is memory loss associated with any other known clinical diagnosis?  

(c) If the Veteran has memory loss that is associated with a known clinical diagnosis, is it at least as likely as not (a 50 percent or greater probability) that that the clinically diagnosed disorder had its onset in service or is otherwise related to service?

In all conclusions, a discussion of the facts and medical principles involved will be of considerable assistance to the Board. The examiner is requested to explain the medical basis or bases for his or her opinions, based on the evidence of record, his or her clinical experience, medical expertise, and sound medical principles.

Please note that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of the evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. "More likely" and "as likely" support the contended relationship; "less likely" weighs against a causal relationship. Please answer the questions posed with use of "as likely," "more likely," or "less likely" language.

2. The RO/AMC should schedule the Veteran for a general VA examination by an internist to determine the nature and extent of all pathology, which may be present, pertaining to fatigue. 

Based on examination findings, including if necessary diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have an abnormal level of fatigue?  

b)  If the Veteran has fatigue, is it associated with a known clinical diagnosis (including consideration of sleep apnea and/or a psychiatric disorder)?  

d)  If the Veteran has fatigue associated with a known clinical diagnosis, is it at least as likely as not (a 50 percent or greater probability) that the clinically diagnosed disorder had its onset in service [including  based on reports of fatigue in service documented in May 1987 and May 1988 service treatment records and the Veteran's claim that his fatigue began after being prescribed Isoniazid (INH) in service (reported in the December 2011 VA Vocational Rehabilitation Psychological examination report)] or is otherwise related to service?

In all conclusions, a discussion of the facts and medical principles involved will be of considerable assistance to the Board. The examiner is requested to explain the medical basis or bases for his or her opinions, based on the evidence of record, his or her clinical experience, medical expertise, and sound medical principles.

Please note that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of the evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. "More likely" and "as likely" support the contended relationship; "less likely" weighs against a causal relationship. Please answer the questions posed with use of "as likely," "more likely," or "less likely" language.

3. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


